Citation Nr: 0301269	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the left knee. 

(The issues of entitlement to service connection for 
service connection for osteoarthritis of the left knee and 
for a right knee disorder will be the subjects of a future 
decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from April 
1959 to April 1962 and in the U.S. Air Force from May 1963 
to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for osteoarthritis of the left knee, and denied 
entitlement to service connection for a chronic right knee 
disability.

The veteran presented oral testimony at a personal hearing 
before the undersigned Member of the Board via a video 
conference at the RO in March 2002.  A copy of the 
transcript of the hearing is in the claims file.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA 
and is now undertaking additional development on the issue 
of entitlement to service connection for osteoarthritis of 
the left knee and a right knee disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2) (2002).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002); 38 C.F.R. § 20.903 
(2002)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In August 1990 the RO denied entitlement to service 
connection for osteoarthritis of the left knee.  This 
decision was not appealed.

2.  The evidence submitted since the final August 1990 
rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or 
cumulative; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the final August 1990 rating 
decision wherein the RO denied entitlement to service 
connection for osteoarthritis of the left knee is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.104, 3.156(a), 3,159, 
3.326(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the August 1990 
rating decision wherein the RO denied entitlement to 
service connection for osteoarthritis of the left knee is 
reported in pertinent part below.

Service medical records show that in February 1960 the 
veteran sought treatment for a painful and swollen left 
knee that he had hurt some weeks earlier while ice 
skating.  An X-ray of his knee was negative.  He was 
provided an elastic support.

The veteran was involved in a car accident in March 1960.  
When seen in the emergency room, his left knee was swollen 
and tender over the patella.  There were two abrasions.  
No bone or joint abnormality was found by X-ray evidence.  
The following day at the orthopedic clinic, clinical 
findings were of contusion of both knees with pre-patellar 
effusion.  He was sent to quarters for 72 hours for bed 
rest and ice packs.  A few days later there was no 
effusion and he was returned to duty.  

In December 1960 the veteran had complaints of knees 
hurting since he hurt his knees 9 months earlier.  His 
knees hurt after prolonged walking or going upstairs.  
There were no local findings on clinical examination.  X-
rays were negative.  The difficulty appeared to be in the 
quadriceps tendon below the patella.  He was given an 
elastic knee support.  

In February 1961 he was seen for the same problem of 
aching below the knee and stiffness of knees after 
prolonged walking.  There were no local findings and X-
rays were negative.  Treatment in a whirlpool bath and 
exercise were prescribed.  

A March 1962 separation examination was negative for any 
lower extremity disability.  

At the entrance examination for the Air Force in April 
1963, the veteran reported cramps in his legs and the 
examiner noted these were due to a bilateral knee injury 
in 1960 and not significant.  The April 1963 clinical 
evaluation was normal for lower extremities.  

The veteran was involved in a motorcycle accident in 
November 1965.  Examination of the lower extremities 
revealed an avulsion of the tibia on the left side.  X-
rays on admission revealed findings that included a normal 
left knee with no fracture or other abnormalities.  The 
pertinent discharge diagnosis was abrasion of the left 
leg.  

He later sought treatment in February 1966 for left knee 
stiffness and an old abrasion was noted.  He received 16 
therapy treatments after which his condition improved and 
he had normal range of motion.  In March 1967 he was 
placed on profile due to the history of hip dislocation.  
At the time of his discharge examination in March 1967 his 
lower extremities were clinically evaluated as normal.    

VA outpatient treatment records show that the veteran 
sought treatment in January and February 1990 for 
complaints of left knee pain and a left popliteal cyst.  
Examination showed the left knee with a small effusion.  
The impression was osteoarthritis of the left knee 
secondary to history of trauma.  An X-ray in January 1990 
revealed no acute disease.  

He was seen in March 1990 at the combined rheumatology-
orthopedic surgery clinic.  The examiner concurred in the 
presence of an effusion of the left knee joint and noted 
the past history of significant trauma involving the left 
knee.  No opinion was provided as to a link between the 
history of left knee trauma and the left knee 
symptomatology noted upon examination.  Diagnostic 
arthroscopy was recommended which the veteran deferred.   

When seen in April 1990 for another disorder, according to 
the treatment record, the veteran was worried about a 
right popliteal cyst and was trying to get further 
attention.

In a rating decision in August 1990 the RO denied 
entitlement to service connection for osteoarthritis of 
the left knee, as it was not shown by the evidence of 
record.  The veteran was notified of the decision by 
letter dated in September 1990.  

In January 2001 the veteran submitted a claim for service 
connection for bilateral knee disorder.  

VA outpatient treatment records from the Houston VA 
Medical Center for the period from November 2000 to June 
2001 show the veteran sought treatment in January 2001 for 
history of pain in both knees.  He reported a history of a 
motor vehicle accident while in service.  Since that time 
his knees were painful and the pain more recently 
prevented him from working at times.  He was seen by Dr. 
MM who provided an impression of arthralgia of both knees.  
X-rays were to be made of both knees for an orthopedic 
consultation that was to be scheduled.  Dr. MM also 
referred him to a benefits counselor to get information on 
service-connection benefits.  He was to be scheduled for a 
C&P examination.   

He was seen in February 2001 at a VA orthopedic clinic for 
bilateral knee complaints of pain and giving way while 
going up stairs.  The history was that the veteran had a 
previous injury in a motor vehicle accident with bilateral 
patellar dislocations.  He was seen by a female 
physician's assistant and advanced practice nurse.  
Clinical findings were reported.  There was mild "MJLT" 
with the left greater than the right.  X-rays showed joint 
line narrowing and patellar osteophytes.  The diagnosis 
was degenerative joint disease of the knees.  

In August 2001 the veteran wrote that when he was in a 
motor vehicle accident while in the Army, his knees hit 
the dashboard and ever since then he had trouble with his 
knees.  Then when he was in the Air Force, he was in 
another motor vehicle accident and injured his leg and 
dislocated his left hip.  

He had used alcohol over the years as a crutch for pain.  
More recently he sought treatment at a VA medical center 
and his care provider, Dr. MM, suggested that he submit a 
claim and sent him to a knee doctor.  He wrote that all 
his records were with the Army, Air Force and Houston VA.  

In a rating decision in November 2001, the RO, in 
pertinent part, determined that new and material evidence 
had not been submitted and denied entitlement to service 
connection for osteoarthritis of the left knee.  The 
veteran was notified of this decision by letter dated in 
November 2001.  He disagreed with the decision and 
initiated this appeal.  

The veteran presented testimony at a personal hearing via 
video conferencing techniques in March 2002.  He testified 
regarding the motor vehicle accidents that occurred in 
service, the injuries suffered to his knees and treatment 
received in service and post-service.  He further 
testified that about a year and a half earlier he had seen 
his VA care doctor for his knees.  He was sent to another 
doctor, who told him the knees were going and prescribed 
braces for his knees.  The veteran was presently wearing 
the kneecap braces.  

The veteran also testified that he had been told while in 
service that he would not start having major problems 
until he would be 35-40 years old when arthritis would set 
in and joints would dislocate.  Dr. MM had questioned the 
veteran as to whether he had applied for benefits on his 
knees but never expressed an opinion; however, Dr. M. M. 
had sent him for a consultation on his knees and the 
female doctor he saw for the knees stated that the 
bilateral knee disorders could be connected with the 
service.  

In December 2002 the veteran wrote that VA had all the 
information he had.   He related how the accidents 
occurred in service.




Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U. S. Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curiam).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

There is new legislation regarding the obligations of VA 
in assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
The VCAA provides:
Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to 
implement the provisions of the VCAA is effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
regarding new and material evidence, which is effective 
August 29, 2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Federal Register 
45620 (2001).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing 
chronic disease, such disease shall be presumed to have 
been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (as amended, 67 
Fed. Reg. 67,792-3 (November 7, 2002).

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The United States Court of appeals for Veterans 
Claims (CAVC) has held that the "term 'service 
connection', is used in section 1154(b) to refer to proof 
of incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement 
to payments for disability."  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The effect of this law is that service 
connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  However, the 
law does not create a presumption of service connection, 
and there must still be competent medical evidence 
relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as 
in the instant case.

The CAVC has held that, in order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
in fact incurred or aggravated during the veteran's 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Analysis

In an August 1990 rating decision, the RO denied service 
connection for osteoarthritis of the left knee.  The 
veteran was provided notice of the decision and appellate 
rights, but an appeal was not initiated from that 
decision.  Therefore the August 1990 rating decision 
became final. 

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. §20.1103.  If new and material evidence is 
presented, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  However, the 
first element is whether new and material evidence has 
been submitted and if not, then the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

After a review of all the evidence, the RO determined that 
new and material evidence had not been submitted and 
denied service connection for osteoarthritis of the left 
knee.  The RO noted that the veteran had not submitted 
medical evidence showing that the claimed condition is 
possibly related to service.  He was provided a statement 
of the case in December 2001 that including regulations 
pertinent to new and material evidence.  

In addition, the veteran was notified by letter in 
November 2002 regarding the provisions of VCAA and the 
evidence needed to support his claim.

When a claimant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  In order to reopen a 
finally denied claim there must be new and material 
evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously 
of record.

The basis for the RO's August 1990 denial was that 
although the veteran had been involved in an automobile 
accident in March 1960, there was no bone or joint 
abnormality shown by X-ray evidence and his discharge 
examination in March 1962 was negative for any chronic 
disability.  

He was involved in a motorcycle accident in November 1965, 
but X-ray findings at the time of admission revealed a 
normal left knee with no fracture or other abnormalities.  
No residual disabilities were shown at the March 1967 
discharge examination.  The rating decision noted that 
osteoarthritis of the left knee was not shown by the 
evidence of record. 

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the August 1990 decision, in the context of 
all the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a left knee 
disability to warrant reopening the veteran's claim for 
service connection.  The additional medical evidence shows 
degenerative joint disease of the left knee, but of 
critical importance is the veteran's testimony that he has 
been advised by competent medical personnel that his left 
knee disorder is related to service.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained 
showing a left knee disability, a new factual basis has 
been created in so far as presenting a more complete 
picture of the origins of a left knee disorder.

The Board finds that the additional evidence when viewed 
with that previously of record is new and material 
evidence as defined by the regulation.  As such it is so 
significant that it must be considered in order to decide 
the merits of the claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen 
the veteran's claim for service connection for 
osteoarthritis of the left knee, the first element has 
been met.  As the Board noted earlier, development is 
being undertaken as to the issue of service connection for 
osteoarthritis of the left knee on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left knee, the appeal is granted to 
this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

